Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered June 16, 1994, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly permitted the prosecution to question the defendant about an uncharged crime during cross-examination, since the defendant opened the door to that inquiry (see, People v Melendez, 55 NY2d 445; People v Pierre, 215 AD2d 599).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.